DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the reply received on 23 December 2020. Claims 1-10 and 13-14 are pending. 
Response to Remarks
The remarks and amendments received on 23 December 2020 have been considered. 
As to the argument that US 10,094,308 to Kolhouse et al. does not disclose or teach every limitation recited by claim 1, including "sending information from a vehicle to an off-board data analysis system in response to a sensed fuel system pressure exceeding a threshold fuel system pressure", the argument is persuasive. 
In view of the remarks and in view of claims 6, 9, and 14 being amended to recite subject matter previously indicated as allowable, the rejections and objections to claims 1-10 and 13-14 are withdrawn. 
Allowable Subject Matter
Claims 1-10 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: whether alone or in combination, the prior art of record does not disclose or teach every limitation recited by independent claims 1, 6, 9, and 14. Claims 2-5, 7-8, 10, and 13 are considered allowable at least for their dependence on claims 1, 6, and 9. 
Kolhouse, the closest discovered prior art, discloses a system that collects data from multiple sources on a vehicle, including a fuel pressure sensor, shares the data with a remote computer that may be used for fleet management, and assists the driver by providing instructions meant for improving the driver's skills. However, Kolhouse does not expressly disclose sharing vehicle information in response to fuel pressure exceeding a threshold. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871.  The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on (571)272-6909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD MELTON/Primary Examiner, Art Unit 3669